Citation Nr: 0717120	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-41 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left shoulder disability and, if so, whether 
the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from July 1981 to October 
1990. 

Service connection is now in effect for a right thumb 
deformity, rated as 10 percent disabling; patellofemoral 
instability with recurrent patellar subluxation, left knee, 
rated as 10 percent disabling; right knee strain, rated as 10 
percent disabling; and residuals of hernia operation, rated 
as 10 percent disabling.  Actions on some of these 
disabilities took place during the course of the present 
appeal, and, while the veteran has subsequently raised 
questions regarding the rating of at least one of those 
disorders, those disabilities and the ratings assigned are 
not part of the current appeal.  

In October 2001, the VARO denied the veteran's initial claim 
for service connection for a left shoulder disorder.  He did 
not file a timely appeal, and hence that decision was final.  
He requested reopening of the claim in 2003.  

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2004.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied service 
connection for a left shoulder disorder; that decision was 
not appealed, and became final.

2.  The additional evidence added to the record since the 
October 2001 decision, by itself and/or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a left shoulder disability, and raises a 
reasonable possibility of substantiating that claim.

3.  On the merits of the reopened claim, the competent and 
probative medical evidence preponderates against a finding 
that the veteran currently has a left shoulder disability 
which is due to military service.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 2001 VARO 
determination wherein the RO denied service connection for a 
left shoulder disorder is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2006).

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his initial claim in May 2000.  The VARO 
denied that claim in October 2001, and he did not file a 
timely appeal.  He filed his current claim in September 2003.  
In October 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should submit any evidence or 
information he may have pertaining to his claim.  See 
38 C.F.R. § 3.159(b)(1).

It is noteworthy that, in the interim between his previous 
claim and his request to reopen, the veteran had also filed 
other claims and had received VCAA-related notices, so he was 
aware of the evidence necessary and the associated procedures 
involved.

The Board finds that the content of the aforecited 
correspondence provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequent SOC and SSOCs were provided the veteran, and he 
was afforded additional time to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  

A more recent decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), established new requirements regarding the VCAA 
notice and reopening claims.  Clearly, in this matter, the RO 
amply advised the veteran as to the basis for the previous 
denial and the necessary evidence to reopen his claim and 
obtain benefits.  The Board herein approves the reopening of 
the claim and, to the extent that the VARO has substantively 
addressed his claim with regard to the left shoulder on the 
basis of all evidence of record, the veteran has been 
extended every possible procedural benefit.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases such as arthritis become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2002, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With regard to the veteran's left shoulder, initially, the 
Board reiterates that the veteran's service connection claim 
pertaining to his left shoulder was the subject of a previous 
final denial in October 2001.  At the time of the 2001 
decision, the RO noted that service medical records (SMRs) 
showed complaints of a diagnosis of left deltoid strain in 
April 1987 but no sign of residuals until a private facility 
and VA examination showed left shoulder problems from 2000, 
without a demonstrated nexus to service.  The RO denied 
service connection for a left shoulder disability on the 
basis that there were no residuals of any in-service injury 
incident.  The veteran was advised of the denial of the claim 
and did not appeal it.  The 2001 RO rating decision therefore 
became final based upon the evidence then of record.

However, the claim will be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
2001, which was the last final adjudication which disallowed 
the veteran's claim.

The appellant's claim initially turns upon the legal issue as 
to whether any of the evidence submitted since 2001 is new 
and material as to the central issue of whether claimed left 
shoulder disorder was incurred or aggravated in service.  

Since the veteran's effort to reopen his claim in 2003, he 
has submitted, in pertinent part, an opinion from a private 
physician to the effect that his current left shoulder 
problems are the result of service.  There is no question 
that the evidence presented in this case since 2001 is new, 
in the sense that it was not previously of record.  And, when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.

Therefore, the Board finds that the evidence received in 
conjunction with the service connection claim for a left 
shoulder disability is new and material.  Having found that 
the evidence is new and material, further adjudication of the 
claim on the merits is warranted.  See Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).

With regard to the veteran's left shoulder, a report from his 
SMRs is in the file from Camp Pendleton, CA, dated in April 
1987, to the effect that the veteran had suffered pain in his 
left shoulder over the past five days, without a history of 
trauma.  It was noted that he had a previous history of the 
same problem for which he had had the left arm in a sling for 
three days, which he said had helped a lot.  He said that he 
did pull-ups every day but "just now" it had started 
hurting.  On examination, there was pain on palpation of the 
left shoulder, with decreased range of motion secondary to 
pain.  The sensations were intact and there was no bony 
protrusion.  The diagnosis was left deltoid strain, for which 
he was again placed in a sling for three days and told to use 
Ben-Gay, do no pull-ups, and return if symptoms continued.  

No other pertinent SMRs are available, including the 
separation examination report.  Administrative documents 
reflect that while in service the veteran's primary military 
occupational specialty was first as a postal clerk and then 
as a drill instructor.

Private treatment records are in the file from early in 2000, 
showing that he had been seen for various complaints by 
K.M.T., M.D., including left shoulder pain which she thought 
might be early impingement.  Dr. T indicated in February 2000 
that there was no history of trauma, and noted that he did 
use his shoulder a lot, lifting at his job, which tended to 
exacerbate his symptoms.  A statement was later received from 
Dr. T, dated in May 2000, to the effect that she was treating 
the veteran for left shoulder pain secondary to 
tendonitis/impingement.  An X-ray report is of record from 
April 2000 showing the presence of mild degenerative joint 
disease in the left acromioclavicular joint.

VA examination in December 2000 noted complaints of left 
shoulder pain that the veteran thought had started in 1994 
(sic) while in service, when he was diagnosed with tendonitis 
and put in a brace for a period of time and given restricted 
duty.  He said he could not longer do push-ups.  He 
occasionally had pain, weakness, stiffness, fatigability, and 
lack of endurance, once every six months or so.   There was 
no significant limitation of motion.  The diagnosis was left 
shoulder strain. 
X-rays were said to be normal.

VA treatment records from 2002 to the present show ongoing 
problems with the left shoulder pain, particularly initiated 
with raising the arm over his head, consistent with muscle 
strain or pull.  The veteran gave a history on several 
occasion of first having had this same type of pain in the 
left shoulder while in the Marines after exercise.  Recently, 
the pain had gotten worse when he tried to resume working 
out.  The records indicate that a magnetic resonance imaging 
(MRI) was performed in September 2003.  The clinical 
impression was:  (1) mild tendonosis of the supraspinatus 
tendon with a low grade undersurface tear involving its 
posterior fibers; and (2) mild acromioclavicular joint 
osteoarthritis.  Steroid injections were recommended.  The 
staff physician treating the veteran stated that he had 
suffered a previous rotator cuff tear on the other side that 
was repaired.  As to the shoulder disorder claimed herein, it 
was noted that, since it was only a low grade tear, the 
doctor was unsure whether a procedure would be beneficial.

In October 2003, a statement was received from J.M., M.D., 
the staff physician with the VA San Diego Healthcare System 
whose treatment of the veteran is discussed in the above 
paragraph.  The statement reads, in its entirety, as follows:

I am writing this letter on behalf of 
[the veteran's name and SSN] to discuss 
his left shoulder pain.  The problem 
began while on active duty and has 
resulted in ongoing discomfort.  A recent 
MRI revealed a partially torn rotator 
cuff.  He has undergone physical therapy 
and is taking pain and anti-inflammatory 
medications.  However, flare-ups of the 
pain limit his physical activity.  Since 
the pain in his left shoulder began while 
on active duty, the current problems are 
more likely than not related to his 
military service.  (Emphasis added)

A VA examination was undertaken in December 2003.  From 
review of the records, the examiner reported history to he 
effect that the veteran had served as a postal clerk in the 
Marine Corps (the veteran has indicated that he also served 
as a drill instructor (DI).  The veteran said that after 
service he had worked in campus security for about four years 
and then, in 1994, had gone to work for the U.S. Postal 
Service, where he had worked since then as a mail carrier.  
He said that he did not use a shoulder bag but used a truck 
or hand cart to bring the mail to various multistacked 
mailboxes.  He said that he had first hurt the left shoulder 
in service in the 1980's, possibly April 1987 in association 
with his physical training activities.  The treatment had 
been a sling for immobilization of the left upper extremity.  
After service, he had received Workers' Compensation and 
undergone surgery on the right shoulder for repair of a 
rotator cuff injury in 1994, after which he had compensated 
by using the left shoulder somewhat more.  The examiner noted 
that X-rays in December 2000 had been within normal limits, 
and an MRI in December 2003 showed a supraspinatus tendinosis 
(or tendonitis) with a small surface tear.  VA X-rays in 
December 2003 showed no soft tissue calcification in the 
region of the rotator cuff, but very mild productive 
degenerative change in the inferior margin of the acromial 
side of the left acromial-clavicular joint.  Citing the 
functional limitations at present, the examiner opined as 
follows:

It is virtually impossible to determine 
the duration of the pathologic findings 
as noted in his MRI study.  However, it 
would have to be my opinion that these 
changes are more likely than not 
unrelated to the reported straining 
injury of the shoulder in 1987.  There 
does not appear to be any evidence to 
suggest the presence of any pathology as 
related to his shoulder in recent years.  
As suggested, it is entirely possible 
that the changes as noted can be the 
result of increased activities of the 
left shoulder and left upper extremity 
secondary to the right shoulder injury 
and surgery.  While it is entirely 
possible that these findings relate back 
to the service-connected injury in 1987 
(?), it is still my feeling that it is 
quite unlikely that these changes are of 
that duration and, once again, I would 
have to state that it is more likely than 
not that the condition of the shoulder is 
unrelated to the service-connected 
difficulties of the mid 1980's.  
(Emphasis added)

In April 2004 the veteran was again seen by his VA physician, 
Dr. M, the author of the October 2003 statement quoted above, 
for pre-operative screening in preparation for arthroscopic 
surgery on his left shoulder.  The doctor indicated that the 
veteran had a partial rotator cuff tear and probable over-use 
injury (from carrying mail at work).  He was cleared for an 
orthopedic procedure.  He underwent radiographic examination 
of his left shoulder in June 2004, with four views taken and 
compared with the December 2003 X-rays.  The findings 
indicated that the acromioclavicular and glenohumeral joints 
maintained normal alignment.  No abnormal calcifications were 
seen, and the soft tissues were normal.  Arthroscopy on the 
left shoulder was performed in August 2004, with subacromial 
decompression and rotator cuff repair.  The operative 
findings indicated a longitudinal split of the supraspinatus 
rotator cuff muscle.

In analyzing the aggregate evidence in this case, it is 
documented that the veteran had left shoulder complaints in 
1987 in service (from which he was separated in October 1990) 
and has had left shoulder complaints since approximately 
February 2000.  The remaining issue is whether these two are 
associable with one another.  In this regard,  the Board has 
opinions from two VA physicians.  One physician has opined 
that the current left shoulder problems are a result of the 
in-service left shoulder incident.  The other physician's 
opinion is skeptical of such an association, and concludes 
that the current shoulder disorder is unlikely to be related 
to the in-service complaints.  

Where the record contains both positive and negative evidence 
addressing whether the veteran's claimed condition is related 
to military service, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

In his regard, we note that the opinion of Dr. M is 
conclusory, and does not indicate what evidence in the record 
or symptoms manifested by the veteran suggest that his 
current left shoulder problems originated in service.  
Moreover, Dr. M did not address the fact that there is a gap 
in the medical records between service and early 2000, when 
Dr. T first saw the veteran for pain which she associated 
with on-the-job lifting, nor did he mention the post-service 
surgery on the other shoulder, which caused greater reliance 
on the left side.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (failure of physician to provide basis for 
opinion affects weight or credibility of the evidence).  

On the other hand, the December 2003 examiner did address, in 
some detail, the veteran's in-service injury and treatment, 
his post-service employment, to include the 1994 surgery on 
his right shoulder for a Workers' Compensation covered 
injury, and the negative X-rays in both December 2000 and 
April 2004.  That physician acknowledged that X-ray and MRI 
examinations in December 2003 showed a supraspinatus 
tendinosis (or tendonitis) with a small surface tear, and 
very mild productive degenerative change in the inferior 
margin of the acromial side of the left acromial-clavicular 
joint, but indicated that, although it is possible that the 
current pathology relates back to the 1987 injury in service, 
it is quite unlikely that the current joint changes are of 
such long duration.  

The Board notes that an opinion indicating that a 
relationship between service and current disability may be 
"possible" is essentially speculative in nature.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  Based upon the entire record, we find that the 
lack of medical evidence showing that the veteran had 
continuity of left shoulder symptoms after he was separated 
from service, plus the later medical evidence indicating 
significant post-service exertional use of that shoulder, as 
well as an operation on the other shoulder which necessitated 
heavier use of the left shoulder, rebuts any assertion of 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for years after service).  Also, the in-
service diagnosis was left deltoid strain, and the various 
post-service diagnoses are at variance with that condition.

Because the most competent and probative evidence 
preponderates against a finding that service connection for a 
leftshoulder disability is warranted, the veteran's claim 
must be denied.  In making the above determination, the Board 
does not doubt the veteran sincerely believes his claimed 
disability is due to his military service; however, he has 
not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, service connection not warranted, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

The veteran's reopened claim for service connection for a 
left shoulder disability is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


